     Case 2:20-cv-01186-KJM-AC Document 23 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
     Megan Lacasse, individually, and on behalf of          No. 2:20-cv-01186-KJM-AC
10   other members of the general public similarly
     situated,                                              ORDER
11

12                              Plaintiff,

13           v.

14   Usana Health Sciences, Inc., a Utah
     corporation; and Does 1 through 100, inclusive,
15
                                Defendants.
16

17

18          On January 25, 2021, defendant Usana Health Sciences, Inc. filed an ex parte application

19   to shorten time for hearing on their motion for temporary stay of remand. See ECF No. 22.

20   Defendants requested their matter be heard before February 11, 2021. See ECF No. 22. The

21   court denies this ex parte application as moot. Motion related briefing deadlines regarding

22   defendants’ motion for temporary stay, ECF No. 20, remain as provided by Local Rule 230. The

23   court will take the matter under submission after receiving the parties’ briefs, including reply

24   briefs, if any, as provided by Local Rule 230(d). If the court determines that oral argument is

25   needed, it will be scheduled at a later date.

26          This order resolves ECF No. 22.

27          IT IS SO ORDERED.

28   DATED: February 16, 2021.

                                                      1
